Plaintiff and defendant were associated together as partners in conducting an automotive machine and replacement parts business in the City of Butler. An agreement in writing was entered into to dissolve the partnership and divide the assets. A dispute having arisen between the partners as to the division of the firm assets, this bill was filed, and came on for hearing before the late Judge WATSON as chancellor, who, after hearing the parties and their witnesses, found the facts and decreed that defendant, having paid to plaintiff the sum of $2,310.21, is not further obligated except that he should execute and deliver to plaintiff a deed for his interest in the partnership real estate located at the corner of West, North and Bluff Streets in the City of Butler. This decree the chancellor found would make an equal division of the partnership property according to the partners' intention. An examination of the record discloses ample testimony to sustain the court's conclusion: Glenn v. Trees, 276 Pa. 165; Belmont Laboratories v. Heist, 300 Pa. 542.
Decree affirmed, each party to pay one-half of the costs. *Page 388